Citation Nr: 1520168	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-24 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residual scarring of pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 




INTRODUCTION

The Veteran served on active duty from January 2003 to August 2003, and from December 2004 to February 2006.  He also has unverified periods of National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran was scheduled for a Travel Board hearing in November 2014.  He failed to appear for such hearing.  To date, he has not requested a new Board hearing; therefore, the Board considers his hearing request to be withdrawn. 38 C.F.R. § 20.794(d) (2014). 

This appeal was processed using the paperless Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Additional evidence was submitted subsequent to the May 2009 statement of the case; a waiver of RO consideration was received along with the April 2015 Appellate Brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that the Veteran had service in the National Guard.  In light of the above, the AOJ should contact the appropriate entity in order to obtain service dates pertaining to the Veteran's National Guard service, to include dates and periods of ACDUTRA and INACDUTRA.  If the Veteran's service dates cannot be verified, then a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued. 

The record also reflects that the Veteran underwent VA examinations (with accompanying etiological opinions) in May 2008 in connection with his service connection claims.  The examiner opined that the Veteran's irritable bowel disease is less likely than not caused by or a result of service.  In so finding, the examiner stated that the Veteran had upper and lower endoscopies and obtaining the result would be of interest.  The examiner likewise concluded that the Veteran's pilonidal cyst was less likely as not caused by or a result of service, reasoning that although the Veteran had treatment for I & D (incision and drainage) for pilonidal sinus while in service, the Veteran had surgery to remove the cyst and has not had a problem since.  He also stated that the Veteran has a scar on the left buttock at the gluteal line.

The May 2008 VA etiology opinions are inadequate.  The opinions were rendered prior to any actual verification of the Veteran's ACDUTRA dates of service.  They are also lacking in sound rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner also indicated that review of the endoscopies would be of interest, indicating that additional information would be pertinent to rendering the opinion.  Therefore, upon remand, and only after an attempt is made to verify the Veteran's National Guard service dates, additional examinations should be afforded to the Veteran.. 

In addition, the Veteran has alleged that his irritable bowel syndrome is related to his service-connected PTSD.  See April 2015 Appellate Brief.  Thus on remand, the Veteran should be provided with appropriate VCAA notice and an opinion regarding secondary service connection should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with the appropriate VCAA notice regarding secondary service connection.

2.  After securing any necessary release forms, the AOJ should request treatment records of the upper and lower endoscopies.  If the search for the requested records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

3.  Obtain any up-dated VA treatment records pertaining to the Veteran and associate them with the record.

4.  Contact any appropriate source(s), to include the NPRC, Records Management Center (RMC), the appropriate National Guard, to verify all of the Veteran's periods of ACDUTRA and INACDUTRA in the National Guard, and obtain any associated service personnel or treatment records not already of record.  The RO should summarize the dates of any additional service for the record.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the originating agency should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

5.  Thereafter, afford the Veteran the appropriate examination(s) regarding the claimed irritable bowel syndrome and residual scarring of  pilonidal cyst.  The entire record should be furnished to the examiner(s).  After a review of all of the evidence of record, to include this remand, the summarized dates of service in the National Guard, and any evidence added to the record as a result of this remand, the examiner(s) should address the following:

Provide an opinion as to whether it is at least as likely as not that the Veteran's: (i) irritable bowel syndrome; and (ii) residual scarring of pilonidal cyst, are etiologically related to any period of active duty service, or resulted from disease or injury incurred while performing ACDUTRA in the National Guard or incurred during a period of INACDUTRA as a result of an injury therein.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) whether any current irritable bowel syndrome is either caused by or aggravated by his service-connected PTSD.  If the examiner finds that the service-connected PTSD aggravated any current irritable bowel syndrome, the examiner must provide an opinion regarding the baseline level of severity of the current irritable bowel syndrome prior to onset of aggravation.

In providing these opinions, the examiner should cite specific medical evidence, and provide a complete rationale which includes discussion of the Veteran's complete medical history. 

6.  Thereafter, readjudicate the Veteran's claims for service connection for irritable bowel syndrome, to include as secondary to service-connected PTSD, and residuals of pilonidal cyst.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




